 


110 HR 2686 IH: Budget Enforcement and Accountability Act of 2007
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2686 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Hill (for himself, Mr. Moore of Kansas, Mr. Shuler, Mr. Melancon, Mr. Patrick J. Murphy of Pennsylvania, Mr. Barrow, Mr. Matheson, Mr. Tanner, Mr. Boyd of Florida, and Mr. Ross) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Balanced Budget and Emergency Control Act of 1985 to extend the pay-as-you-go provisions through fiscal year 2012. 
 
 
1.Short titleThis Act may be cited as the Budget Enforcement and Accountability Act of 2007.
2.Extension of pay-as-you-go requirement
(a)PurposeSection 252(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2012.
(b)SequestrationSection 252(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2012.
(c)ExpirationSection 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2006 and inserting 2016.
(d)Broadening of sequestration baseThe Directors of the Congressional Budget Office and of the Office of Management and Budget shall each submit, not later than 6 months after the date of enactment of this Act, a report to the Committee on the Budget of the House of Representatives that addresses the issue of how to broaden the pay-as-you-go sequestration base and make it more fair and equitable.
3.Budget evasion points of order
(a)In general
(1)Pay-as-you-goIt shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or conference report thereon or amendment thereto, or motion that waives or suspends the enforcement of section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 or otherwise would alter the balances of the pay-as-you-go scorecard under that section.
(2)Directed scoringIt shall not be in order in the House of Representatives or the Senate to consider any direct spending or receipts legislation, or conference report thereon or amendment thereto, or motion that would affect its treatment under such section 252. 
(b)Waiver and appeal in the senateThis section may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this section.
(c)Enforcement in the House of RepresentativesIt shall not be in order in the House of Representatives to consider a rule or order that waives the application of subsection (a).
(d)Disposition of points of order in the houseIn the House of Representatives, as disposition of a point of order under subsection (a), the Chair shall put the question of consideration with respect to the proposition that is the subject of the point of order. A question of consideration under this section shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent of the point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be.
(e)Effect on amendment in order as original text in the houseThe disposition of the question of consideration under this section with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this subsection with respect to an amendment made in order as original text.
4.Exercise of rulemaking powersThe provisions of section 3 are enacted by Congress—
(1)as an exercise of the rulemaking powers of the House of Representatives and the Senate, and as such they shall be considered as part of the rules of the House of Representatives and the Senate, respectively, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
(2)with full recognition of the constitutional right of the House of Representatives and the Senate to change such rules at anytime, in the same manner, and to the same extent as in the case of any other rule of the House of Representatives or the Senate, respectively. 
 
